UNITED STATES DISTRICT COURT                                      Copy mailed by Chambers 3-18-19 DH
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BRADLEY FOERSTER,                                             :
                                    Plaintiff,                :       MEMORANDUM OPINION
v.                                                            :       AND ORDER
                                                              :
UNIVERSITY OF MICHIGAN,                                       :       19 CV 2186 (VB)
                                    Defendant.                :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Bradley Foerster, proceeding pro se, brings this action against defendant

University of Michigan, alleging violations of the Family Medical Leave Act (“FMLA”) and

associated state claims that occurred during his employment as a professor at the University of

Michigan in Ann Arbor, Michigan, and as a staff physician at the United States Department of

Veterans Affairs (“VA”) Healthcare System facility in Ann Arbor, Michigan (“VA Ann Arbor”).

        According to the complaint, plaintiff is a neuroradiologist who currently resides in Port

Chester, New York. Plaintiff alleges that since 2009, the University of Michigan has employed

him as an associate professor of radiology, and that his employment agreement with the

University of Michigan requires him to practice medicine on a part-time basis at the VA Ann

Arbor. Plaintiff’s claims concern his alleged discovery of mishandled VA research grant funds,

the termination of his employment at the VA Ann Arbor, and the ongoing administrative efforts

to terminate his employment at the University of Michigan.

                                                DISCUSSION

        Because plaintiff alleges defendant is located in Michigan and all the events underlying

plaintiff’s claims occurred in Michigan, the Court sua sponte examines venue under 28 U.S.C.

§ 1391(b). See Geffner v. Quanta Servs., Inc., 2018 WL 6807388, at *3 (S.D.N.Y. Dec. 27,




                                                         1
2018). 1 Section 1391(b) provides an action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if there
       is no district in which an action may otherwise be brought as provided in this
       section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

       Under 28 U.S.C. § 1406(a), a district court shall dismiss or transfer “a case laying venue

in the wrong division or district.” See 28 U.S.C. § 1406(a). When transferring sua sponte,

courts follow the same traditional analysis used when a party moves for a change of venue.

AT&T v. Bethlehem Steel Corp., 2001 WL 799763, at *1 (S.D.N.Y. July 16, 2001).

       In deciding whether transfer is appropriate, the Court should consider, among other

things: “(1) the plaintiff’s choice of forum, (2) the convenience of witnesses, (3) the location of

relevant documents and relative ease of access to sources of proof, (4) the convenience of

parties, (5) the locus of operative facts, (6) the availability of process to compel the attendance of

unwilling witnesses, [and] (7) the relative means of the parties.” D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 106–07 (2d Cir. 2006) (internal quotation omitted). “The most

significant factor to be considered by this Court, in its exercise of discretion, is the convenience

of the party and nonparty witnesses.” Nieves v. Am. Airlines, 700 F. Supp. 769, 772 (S.D.N.Y.

1988). While the plaintiff’s choice of forum is important, “courts’ reliance upon plaintiff's

choice diminishes where . . . the facts giving rise to the litigation bear little material connection

to the chosen forum.” Greenwood Partners v. New Frontier Media Inc., 2000 WL 278086, at *2

(S.D.N.Y. Mar. 14, 2000).




1
       Because plaintiff is proceeding pro se, he will be provided with copies of all unpublished
opinions cited in this decision. See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
                                                   2
        Here, all factors—except for plaintiff’s choice of venue—weigh in favor of transferring

this action to the United States District Court for the Eastern District of Michigan. The

defendant is located in the Eastern District of Michigan, and all the allegations concerning

mishandled VA research grant funds and plaintiff’s employment occurred in Eastern District of

Michigan. Presumably, the witnesses (other than plaintiff) and relevant documents can also be

found in Eastern District of Michigan.

        Accordingly, venue is proper in the Eastern District of Michigan, not in the Southern

District of New York, and it is in the interest of justice to transfer this case to the Eastern District

of Michigan where it could have been brought.

                                           CONCLUSION

        The Clerk is instructed to transfer this case to the United States District Court for the

Eastern District of Michigan.

Dated: March 18, 2019
       White Plains, NY

                                                SO ORDERED:



                                                ____________________________
                                                Vincent L. Briccetti
                                                United States District Judge




                                                   3
